19-10747-shl           Doc 347       Filed 04/02/20 Entered 04/02/20 12:14:36                      Main Document
                                                  Pg 1 of 2




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
    In re                                                                  Chapter 11

    JEFFREY LEW LIDDLE,                                                    Case No. 19-10747 (SHL)
                                                                           (Jointly Administered)
                              Debtor.

    In re                                                                  Chapter 11

    LIDDLE & ROBINSON, L.L.P., 1                                           Case No. 19-12346 (SHL)
                                                                           (Jointly Administered)
                              Debtor.


                   ORDER APPROVING AGREEMENT WITH
     MICHAEL BARR PURSUANT TO SECTION 9019 OF THE BANKRUPTCY RULES

            Upon the Amended Motion (the “Amended Motion”) of Jeffrey Lew Liddle, and Liddle &

Robinson, L.L.P. (“Liddle & Robinson” or the “Firm”), as debtors and debtors-in-possession (the

“Debtors”) [Case No. 19-10747, Docket No. 338; Case No. 19-12346, Docket No. 249], for entry of

an order pursuant to section 105(a) and 363 of title 11 of the United States Code, 11 U.S.C. §§ 101–

1532 (the “Bankruptcy Code”), Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) for approval of the settlement agreement (the “Settlement Agreement”), by and

among Michael Barr (“Barr”) and the Debtors, and it appearing that the Settlement Agreement

accomplishes a sound business purpose, is fair and equitable and is in the best interests of creditors

and the bankruptcy estates, and after due deliberation and good and sufficient cause appearing

therefor, it is hereby

            ORDERED that the Amended Motion is granted; and it is further




1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.



B5097730.1
19-10747-shl     Doc 347     Filed 04/02/20 Entered 04/02/20 12:14:36          Main Document
                                          Pg 2 of 2



        ORDERED that the Settlement Agreement is approved in all respects and the parties thereto

are bound by the terms thereof pursuant to sections 105(a) of the Bankruptcy Code and Bankruptcy

Rule 9019.


 Dated: April 2, 2020                              /s/ Sean H. Lane
        New York, New York
                                                   HONORABLE SEAN H. LANE
                                                   UNITED STATES BANKRUPTCY JUDGE




B5097730.1
